Case 20-11570-LSS   Doc 150-3   Filed 07/13/20   Page 1 of 3




                      EXHIBIT C
                                 Case 20-11570-LSS             Doc 150-3             Filed 07/13/20     Page 2 of 3
                                           Simpson Thacher & Bartlett                                 LLP
                                                               4 25   LEX INGTON A VE NUE
                                                              NEW YORK, NY     100 17 - 3 9 54


                                                           TELEP HONE:    + 1- 21 2- 4 55- 20 0 0
                                                             FACSIMILE:   + 1- 21 2- 4 55- 2 50 2


Dir ect Di al Num ber                                                                                                               E- mail A ddr es s
+1 - 21 2- 455- 3 75 2                                                                                               mi chael. t or ki n@s t bl aw. co m




                   BY E-MAIL                                                       June 29, 2020


                                     Re:       In re: Pyxus International, Inc., et al., Case. No. 20-11570 (LSS)



                   Ms. Hongchao Sun



                   Dear Ms. Sun:

                          Simpson Thacher & Bartlett LLP is proposed counsel for Pyxus International, Inc.
                   (“Pyxus”) and its affiliated debtors and debtors-in-possession (collectively, the “Debtors”) in
                   the above-referenced chapter 11 cases (the “Chapter 11 Cases”).1

                           We have reviewed your Shareholders’ Petition filed in the Chapter 11 Cases [Dkt.
                   108] (the “Shareholder Petition”) seeking, among other things, to dismiss the Chapter 11
                   Cases and such other relief and information as set forth therein. In connection with the
                   Shareholder Petition, we have reached out to the U.S. Trustee and the Court to seek to schedule
                   a telephonic status conference with the Court to discuss the appropriate procedure for moving
                   forward with this matter and, if necessary, set a schedule for any further proceedings. The
                   Court has proposed July 1, 2020 at 2:30 pm (ET) for the status conference. Please confirm
                   that this time works or provide alternative times that you would be available on July 1.

                           The Court has also informed us that any other shareholders who wish to participate in
                   the status conference may do so by calling CourtCall, and the usual fee for their telephonic
                   appearance will be waived. Instructions for dialing in will be provided prior to the status
                   conference.

                           In addition, the Shareholder Petition purports to have been filed on behalf of a group
                   of 113 shareholders holding 750,563 shares of Pyxus common stock. See Shareholder Petition
                   p. 5. We request that you promptly provide to us or file on the docket a verified statement
                   setting forth certain information required by Rule 2019 of the Federal Rules of Bankruptcy

                   1
                    Capitalized terms not otherwise defined herein shall have the meaning attributed to such terms in the Disclosure
                   Statement for the Joint Prepackaged Chapter 11 Plan of Reorganization of Pyxus International, Inc. and its
                   Affiliated Debtors [Docket No. 22] (the “Disclosure Statement”). A copy of the Disclosure Statement is attached
                   hereto for your reference.




    BEIJING              HONG KONG   HOUSTON        LONDON       LOS ANGELES            PALO ALTO   SÃO PAULO   TOKYO      WASHINGTON, D.C.
             Case 20-11570-LSS               Doc 150-3         Filed 07/13/20          Page 3 of 3
                                                                                      Simpson Thacher & Bartlett LLP

                                                                                                         June 29, 2020

Procedure, including (i) the name and address of each group member, (ii) the nature and
amount of each Disclosable Economic Interest2 in the Debtors (this includes Pyxus common
stock) held by each group member, and (iii) for each group member, the date of acquisition
by quarter and year of each Disclosable Economic Interest, unless acquired more than one
year before the Petition Date.

        We look forward to hearing from you as soon as possible, so that we can confirm your
availability with the Court. In the meantime, we reserve all rights, including without
limitation, the right to object to the Shareholder Petition in its entirety.



                                                               Regards,

                                                               /s/ Michael H. Torkin

                                                               Michael H. Torkin



Enclosure




2
  Under Bankruptcy Rule 2019, “Disclosable Economic Interest” means “any claim, interest, pledge, lien, option,
participation, derivative instrument, or any other right or derivative right granting the holder an economic interest
that is affected by the value, acquisition, or disposition of a claim or interest.”



                                                         2
